United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1600
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Antonio Deshawn Russell

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                            Submitted: August 11, 2022
                              Filed: August 16, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Antonio Russell appeals the sentence imposed by the district court1 after he
pleaded guilty to drug and firearm offenses. His counsel has moved to withdraw, and

      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
substantive reasonableness of the sentence.

      Upon careful review, we conclude that the sentence is not substantively
unreasonable, as the court did not commit a clear error of judgment in weighing the
appropriate sentencing factors, see United States v. Peithman, 917 F.3d 635, 653 (8th
Cir. 2019); United States v. Garcia, 946 F.3d 413, 419 (8th Cir. 2019); and the
sentence is below the Guidelines range, see United States v. Moore, 581 F.3d 681,
684 (8th Cir. 2009) (per curiam). We have also independently reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues
for appeal. Accordingly, we grant counsel’s motion to withdraw and affirm.
                       ______________________________




                                         -2-